TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00150-CR



In re M. Ariel Payan


Christopher Bryan Wallace, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 01-079-K368, HONORABLE BURT CARNES, JUDGE PRESIDING




O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Christopher Bryan Wallace’s appeal from
a judgment of conviction for theft.  The subject of this proceeding is M. Ariel Payan, appellant’s
counsel.
The time for filing appellant’s brief in this cause was extended two times on counsel’s
motion.  On August 29, 2003, in granting the second motion, this Court ordered counsel to tender
a brief on appellant’s behalf no later than October 6, 2003. Counsel failed to file a brief as ordered.
Therefore, the said M. Ariel Payan is ordered to appear in person before this Court
on the 29th day of October, at 8:30 o’clock a.m., in the courtroom of this Court, located in the Price
Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to
show cause why he should not be held in contempt and sanctions imposed for his failure to obey the
August 29, 2003, order of this Court.
It is ordered October 17, 2003.
 
Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish